Citation Nr: 0613859	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-102 06	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left shoulder injury for the period from 
September 10, 2001 to June 14, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
a left shoulder injury for the period on and after June 14, 
2005.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1997 to September 2001.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of a separate evaluation for the veteran's left 
shoulder scar was raised at the February 2006 videoconference 
hearing with the Board, and is referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  From September 10, 2001 to June 14, 2005, the veteran's 
left shoulder injury was manifested by pain, decreased range 
of motion, and instability.  

2.  On and after June 14, 2005, the veteran's left shoulder 
injury was manifested by infrequent episodes of recurrent 
shoulder dislocation and guarding, as well as limitation of 
motion of the arm at the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a left shoulder injury for the period September 
10, 2001 to June 14, 2005 have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for a left shoulder injury, minor upper arm instability, for 
the period on and after June 14, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2005).

3.  The criteria for a separate evaluation of 20 percent for 
a left shoulder injury, minor upper arm limitation of motion, 
for the period on and after June 14, 2005 have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the veteran by an April 2002 letter 
of the information and evidence needed to substantiate and 
complete his claim for entitlement to service connection for 
a left shoulder injury.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  The letter also informed the veteran 
that VA would obtain all service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  

The duty to notify also includes informing the veteran that 
he must send in all evidence in his possession pertaining to 
his claim.  38 C.F.R. § 3.159(b)(1).  The letter did not 
expressly direct the veteran to do this, but stated 
"[p]rovide us with any copies of any private treatment 
records you have in your possession," "[w]e will get any VA 
medical records or other medical treatment records you tell 
us about," and "[i]t's still your responsibility to support 
your claim."  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 
1369, 1375 (Fed. Cir. 2004).  The letter also did not include 
notice of disability ratings or effective dates, but there is 
no prejudice to the veteran by proceeding to the merits of 
the claim because the veteran was advised in the February 
2003 statement of the case regarding disability ratings.  In 
addition, the effective date for the grant of service 
connection and the assignment of the initial disability 
rating in this case is the day after service discharge, which 
is the earliest possible date under the regulations.  See 
38 C.F.R. § 3.400 (2005); see also Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. March 3, 
2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records and private medical records have been 
associated with the claims file.  The veteran was afforded 
two VA examinations in connection with this claim.  In 
addition, the veteran submitted additional private medical 
evidence after the appeal was forwarded to the Board.  The 
Board notes that it may consider this evidence because, at 
the February 2006 hearing and in a February 2006 letter, the 
veteran waived RO consideration.  See 38 C.F.R. § 20.1304(c) 
(2005).  The veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply here, because the current appeal is based on 
the assignment of an initial evaluation following an initial 
award of service connection for a left shoulder injury.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Service connection for a left shoulder injury was granted by 
a June 2002 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
effective September 10, 2001.  By a July 2005 rating 
decision, a 20 percent evaluation was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5203, effective June 14, 
2005.  

Service medical records reflect a left shoulder injury and a 
diagnosis of left shoulder impingement syndrome involving the 
acromioclavicular joint.  

While still in service, an April 2001 private medical record 
indicates that the veteran presented with pain, decreased 
range of motion and strength, numbness and tingling down the 
arm, and that the veteran could not reach behind his back or 
throw a baseball.  The examiner's impression was impingement 
syndrome with possible rotator cuff tear.  The physician 
recommended a diagnostic left arthroscopy, a Neer-Mumford 
procedure, and possible rotator cuff repair.  

In April 2001, private medical records reflect that the 
veteran underwent left shoulder arthroscopy, Neer-Mumford 
procedure.  The veteran reported problems with left shoulder 
abduction, pain over the acromioclavicular joint, and was 
bothered by activities of daily living.  The preoperative and 
postoperative diagnoses were left shoulder internal 
derangement and chronic impingement syndrome.  It was noted 
that the veteran had an arthritic acromioclavicular joint and 
labrum tears, but no rotator cuff tear or damage to the 
humeral head.

A May 2001 private physical therapy (PT) evaluation note 
indicated that the veteran reported left shoulder pain that 
improved with rest and medication and worsened with sharp 
quick movements and jarring motions.  The veteran reported 
pain of 3 or 4 out of 10 and limitation in the overheard use 
of his arm.  The examiner noted a history of anterior 
dislocation.  Range of motion testing revealed left shoulder 
flexion to 120 degrees, abduction to 133 degrees, external 
rotation to 79 degrees, and internal rotation to 56 degrees.  
There was pain throughout the range of motion, but especially 
with internal rotation.  The diagnosis was left labrum tear.

June 2001 private PT progress notes diagnosed left labrum 
tear, status post synovectomy, and indicated no functional 
loss due to pain and no reports of pain.  A July 2001 PT 
progress note indicated that the veteran reported no current 
loss of function, but pain at the end of the range of motion.  
Upon range of motion testing, left shoulder flexion was to 
148 degrees and abduction was to 135 degrees. 

Subsequent to service discharge, an April 2002 VA joints 
examination was conducted.  The veteran reported that he was 
right-handed.  The veteran reported left shoulder pain, 
difficulty in raising his left arm due to pain, difficulty 
driving, and forearm numbness.  There was tenderness on 
palpation and a normal shoulder contour.  Range of motion 
testing revealed left shoulder flexion to 100 degrees with 
pain, abduction to 160 degrees with pain, external rotation 
to 75 degrees, and internal rotation to 75 degrees.  X-rays 
revealed a normal left shoulder.  There were no neurological 
deficits.  The diagnosis was history of left shoulder injury, 
status post shoulder surgery, with symptomatic limitation of 
motion.

A September 2002 private medical record from S. W, D.O., 
indicated that the veteran presented with pain.  Upon 
physical examination, there was positive apprehension sign, 
positive superior labrum anterior and posterior lesion signs, 
positive drop-arm test, positive sulcus sign, and positive 
relocation test.  The impression was left shoulder anterior 
instability and possible left shoulder superior labrum 
anterior and posterior lesion.  X-rays revealed that the 
humeral head was well-centered in glenoid.  October 2002 
private magnetic resonance imaging (MRI) findings were 
consistent with shoulder impingement and some evidence of 
post-surgical changes involving the acromioclavicular joint 
with continued outlet narrowing.  The labrum was intact and 
there was no evidence of a rotator cuff tear.  In a 
subsequent October 2002 report, Dr. W. reviewed the MRI 
findings and noted that there was some evidence of post-
surgical changes at the left clavicle.  The impression was 
left shoulder anterior instability.

A November 2002 letter from Dr. W indicated that the veteran 
had positive signs for left shoulder superior labrum anterior 
and posterior lesion and anterior instability.  Dr. W opined 
that the veteran needed left shoulder arthroscopy with 
possible thermocapsular shrinkage or Bankart-type repair to 
improve stability and reduce current symptoms.  

A November 2002 private PT evaluation indicated that the 
veteran reported nearly constant aching, intermittent sharp 
pain, especially with shoulder depression and pulling, and 
intermittent numbness.  The pain was 4 out of 10, improved 
with medication and heat massage, and worsened with 
repetitive motion.  Left shoulder flexion was to 135 degrees, 
abduction was to 121 degrees, external rotation was to 35 
degrees, and internal rotation was to 42 degrees.  There was 
muscle weakness throughout the range of motion.  The 
diagnosis was left shoulder anterior instability.

A January 2003 letter from a private physician indicated that 
veteran was right-hand dominant.  The veteran reported 
continued pain, that his left shoulder felt as if it were 
coming out of the socket, and that he held his shoulder very 
close to his body.  The examiner noted no true dislocation 
episodes.  There was full left shoulder flexion and 
abduction, external rotation to 30 degrees with 5/5 muscle 
strength, and internal rotation to L3 as compared to T12 on 
the opposite side.  There was negative drop-arm test but with 
discomfort, a positive apprehension sign that was relieved 
with a relocation test, and negative sulcus sign.  There was 
no tenderness over the joint, but the cross arm maneuver 
caused crepitation.  Subscapularis strength was weak, but 
there was a negative belly press test, negative rotation 
compression test, and negative superior load and shift test.  
The October 2002 MRI was reviewed and it was noted that it 
revealed no definite evidence of rotator cuff tear, but there 
appeared to be a Bankart lesion on the anterior inferior 
labrum, and the humeral head appeared anteriorly subluxed.  
The impression was rule out anterior instability left 
shoulder.  

In a January 2004 letter, Dr. W indicated that the veteran's 
shoulder was unstable and that the Neer-Mumford procedure had 
been inappropriate.  The veteran reported pain, limited range 
of motion, and guarding.  Dr. W opined that the veteran would 
require further surgery and that the injury was a long term 
disability which interfered with his daily activities and 
work.  

A June 2005 VA joints examination revealed that the veteran 
was right-handed.  The veteran reported a limited range of 
motion, constant pain at 4 to 8 out of 10, sharp, shooting, 
or dull aching pain depending on activity level, morning 
stiffness, flareups and aggravation, and difficulties driving 
and dressing.  The veteran reported the injury interfered 
with his occupation as an electrician, that he had dislocated 
the shoulder a few times over the past two years, that full 
arm elevation was impossible, he had occasional numbness of 
the whole arm to the finger, and he always guarded, holding 
his left shoulder close to his body.  

Upon physical examination, there was moderate tenderness with 
palpation anteriorly.  Range of motion testing revealed left 
shoulder flexion to 112 degrees, with onset of pain at 90 
degrees, abduction to 90 degrees, with onset of pain at 82 
degrees, external rotation to 3 degrees with pain, and 
internal rotation to 65 degrees with pain.  There was no 
associated weakness or fatigability with repetitive motion, 
other than pain.  The neurovascular and sensory examinations 
were normal.  There was negative Tinel's sign, motor strength 
of 5/5, and guarding.  The diagnosis was recurrent shoulder 
dislocation at the scapulohumeral joint, severely limited 
range of motion of the arm at shoulder level, and pain and 
guarding of the left shoulder, status post Neer-Mumford 
surgery.

A February 2006 private medical record from Dr. W indicated 
that the veteran reported left shoulder pain, instability, 
and loss of range of motion.  Range of motion testing 
revealed left shoulder flexion to 180 degrees, abduction to 
110 degrees, external rotation to 70 degrees, and internal 
rotation decreased by three levels.  Dr. W noted guarding.  
Load/shift testing was positive.  The impression was left 
shoulder anterior disability with loss of range of motion.  

At the February 2006 Board videoconference hearing, the 
veteran stated that he was right-handed and currently worked 
in the safety office of a hospital, but that his occupation 
by trade was an electrician.  The veteran testified that he 
was unable to perform the duties of an electrician due to the 
amount of overhead work and climbing of ladders and 
scaffolding.  The veteran reported muscle spasms in his 
deltoid muscles.  The veteran stated that after use of his 
shoulder, the strength of his arm decreased, the arm was 
fatigued, and he would have to guard it for a few days to 
return the area to its normal disabled state.  The veteran 
denied swelling.  The veteran reported that he had missed 2 
to 3 days of work in the last 6 months due to his left 
shoulder disability.

Disability rating for September 10, 2001 to June 14, 2005

For the period from September 10, 2001 to June 14, 2005, the 
veteran's left shoulder injury was evaluated at 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203, for minor arm 
malunion of the clavicle or scapula or nonunion of the 
clavicle or scapula, without loose movement.  

Under Diagnostic Code 5203, the highest possible rating is 20 
percent, which is assigned for nonunion of the clavicle or 
scapula with loose movement or dislocation of the clavicle or 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  While in 
service, a May 2001 PT note indicated a history of 
dislocation, but a January 2003 private physician opinion 
indicated there were no true dislocation episodes.  
Additionally, although there was medical evidence of 
instability, there was no evidence of nonunion of the 
clavicle or scapula with loose movement.  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5203.

The Board has considered all other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  A rating in excess of 10 percent is not warranted 
under Diagnostic Code 5202, because as noted above, the 
evidence of record indicates no true shoulder dislocations.  
Further, the evidence does not demonstrate malunion of the 
humerus with deformity, or fibrous union or nonunion of the 
humerus, or loss of the head of the humerus.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2005).  A rating in excess of 
10 percent is not warranted under Diagnostic Code 5200, 
because the medical evidence of record does not indicate 
ankylosis of the scapulohumeral articulation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2005).

Under the criteria of Diagnostic Code 5201 a 20 percent 
rating is assigned for limitation of minor arm motion to 90 
degrees or 45 degrees and a 30 percent rating is assigned for 
limitation of motion of the arm to 25 degrees from the side.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  In 
determining whether the veteran had limitation of motion to 
shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2005).  Accordingly, a rating in excess of 10 
percent is not warranted under Diagnostic Code 5201, because 
range of motion findings indicate left shoulder abduction 
from 133 degrees to 180 degrees; flexion from 100 degrees to 
180 degrees; external rotation to 30 degrees to 79 degrees; 
internal rotation from 42 degrees to 75 degrees.  

The veteran has reported pain, weakness, guarding, and 
fatigability problems.  The objective medical evidence of 
record indicates pain at the end range of motion, pain on 
further motion, guarding, and difficulties with driving and 
lifting the arm.  But the objective medical evidence also 
showed periods of no loss of function, full or almost full 
abduction and flexion, and no left shoulder fatigability, 
incoordination, swelling, or atrophy.  Pain was not shown to 
limit movement of the left arm to a compensable degree.  The 
Board finds that there is no additional functional loss not 
contemplated in the current rating as described under 38 
C.F.R. §§ 4.40 and 4.45, and a rating in excess of 10 percent 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Disability rating on and after June 14, 2005

The veteran's left shoulder injury was evaluated at 20 
percent under Diagnostic Code 5203, for dislocation of the 
clavicle or scapula.  This is the highest possible rating 
under Diagnostic Code 5203.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203. 

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. 589.  An increased 
rating is not warranted under Diagnostic Code 5202, because 
the medical evidence of record does not demonstrate any 
findings of fibrous union, nonunion, or loss of humeral head.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Likewise, an 
increased rating is not warranted under Diagnostic Code 5200, 
because there is no evidence of left shoulder ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5200.  

The Board has determined that the veteran's left shoulder 
disability is entitled to a separate and additional rating 
for limitation of motion of the left upper extremity under 
Diagnostic Code 5201.  Separate ratings may be assigned for 
limitation of motion of the knee and instability of the knee, 
because the symptomatology of the two separate ratings is not 
overlapping.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997).  By analogy, the Board finds that a separate rating 
for limitation of motion of the left upper extremity is 
warranted.

As noted above, normal range of motion for the shoulder is 
flexion to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees.  
See 38 C.F.R. § 4.71, Plate I (2005).  Under Diagnostic Code 
5201, limitation of motion of the arm to midway between the 
side and shoulder level (45 degrees) or to shoulder level (90 
degrees) warrants a 20 percent rating.  Where motion is 
limited to 25 degrees from the side, a 30 percent rating is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201; see 
also Mariano, 17 Vet. App. at 317-18; Lineberger v. Brown, 5 
Vet. App. 367, 370 (1993).

Here, the January 2005 VA examination found left shoulder 
flexion to 112 degrees, with onset of pain at 90 degrees, 
abduction to 90 degrees, with onset of pain at 82 degrees, 
external rotation to 3 degrees with pain, and internal 
rotation to 65 degrees with pain.  Based on limitation of 
left shoulder abduction, and limitation of left shoulder 
flexion due to pain, the veteran is entitled to a separate 
rating of 20 percent under Diagnostic Code 5201.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca, 8 Vet. App. 
at 206.  

Additional considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of those assigned are provided 
for certain manifestations of a service-connected left 
shoulder injury but the medical evidence reflects that those 
manifestations are not present here.  The veteran has not 
required frequent hospitalizations for the disability.  The 
veteran reported that he had missed 2 to 3 days of work in 6 
months due to his left shoulder disability.  Accordingly, the 
Board finds no evidence of an exceptional disability picture.

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for a left 
shoulder injury as of the day following separation from 
active service, i.e., September 10, 2001.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2005).  Subsequent to this decision, the RO 
granted a 20 percent disability rating for a left shoulder 
injury, effective June 14, 2005.  See 38 C.F.R. § 3.400.  By 
this decision, the Board grants a separate evaluation of 20 
percent, effective June 14, 2005.  After review of the 
evidence, there is no medical evidence of record that would 
support a rating in excess of those currently assigned for a 
left shoulder injury at any time during the periods at issue.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the veteran does 
not meet the criteria for ratings in excess assigned by this 
decision, the preponderance of the evidence is against the 
claim and the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for a left 
shoulder injury for the period from September 10, 2001 to 
June 14, 2005 is denied.

An evaluation in excess of 20 percent for a left shoulder 
injury, minor upper extremity instability, for the period on 
and after June 14, 2005 is denied.

A separate evaluation of 20 percent for a left shoulder 
injury, minor upper extremity limitation of motion, for the 
period on and after June 14, 2005 is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


